Citation Nr: 9923529	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Frohnmayer, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the veteran's claim of entitlement to a 
compensable evaluation for PTSD.


REMAND

Service connection for PTSD was granted in an October 1996 
rating decision, and a noncompensable evaluation was 
assigned.  The veteran appealed.  This initial noncompensable 
evaluation remains in effect and is the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

Review of the record shows that the veteran was notified of 
his appeal being certified to the Board in correspondence 
from the RO dated January 22, 1999.  According to the 
attached date stamps, the RO, on January 19, 1999, received 
both additional evidence pertaining to the veteran's appeal 
(in the form of another statement from the veteran) and the 
veteran's request for a personal hearing (as communicated by 
the veteran's attorney).  Apparently, this additional 
evidence and request for a personal hearing were not 
associated with the veteran's claims file before it was 
transferred to the Board.  Indeed, an administrative note 
from the RO to the Board alerted the Board as to this chain 
of events.  In addition, the veteran submitted additional 
records in April 1999, which may contain evidence pertinent 
to his claim.  

Given the veteran's request for a personal hearing, the issue 
of entitlement to a compensable evaluation for PTSD will not 
be decided pending a REMAND for the following actions:

The RO should contact the veteran and his 
attorney and schedule a personal hearing 
before a Hearing Officer.  The RO should 
also consider the veteran's additional 
statement, which was received with the 
veteran's request for a personal hearing.  
He also submitted additional records in 
April 1999 which may, in part, contain 
evidence pertinent to this claim.  
Subsequent to the veteran's personal 
hearing, the RO should review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of this additional evidence and any 
development subsequently undertaken.  If 
the appellant's claim remains in a denied 
status, the veteran and his attorney 
should be provided with a supplemental 
statement of the case, which includes a 
full discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the 
appellant until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



